Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 1 of 10 PageID: 745




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
 HEATHER JANIA HAY, as
 representative of the class and on behalf
 of the GUCCI AMERICA, INC.                   Civil Action No.:
 RETIREMENT AND SAVINGS PLAN                  2:17-cv-07 148 (CCC/CLW)
 njlc!a KERING AMERICAS, INC.
 RETIREMENT AND SAVINGS
 PLAN,

                    Plaintiff,

                    V.

 GUCCI AMERICA, NC., BENEFIT
 PLANS COMMITTEE GUCCI
 AMERICA, INC. nlk/a BENEFIT
 PLANS COMMITTEE KERING
 AMERICAS, [NC., KERING
 AMERICAS, NC., and DOES NO. 1-
 10, Whose Names are Currently
 Unknown,

                    Defendants.


                FINAL APPROVAL ORDER AND JUDGMENT
       Wherefore, this 5 day of Dc-.r           ,   2019, upon consideration of

 Plaintiffs Motion for Final Approval of the Class Action Settlement Agreement

 dated December 5, 2019 (herein the “Settlement”), in the above matter, the Court

 hereby orders and adjudges as follows:
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 2 of 10 PageID: 746



        1.    For purposes of this Final Approval Order and Judgment, except as

 otherwise defined herein, all capitalized terms used herein shall have the same

 meaning as are ascribed to them in the Settlement Agreement.

        2.    The Court has jurisdiction over the subject matter of this action and

 personal jurisdiction over the Settling Parties, including all members of the

 Settlement Class.

        3.    The Court confirms that the Class preliminarily certified under Fed. R.

 Civ. P. 23(b)(l) is appropriate for the reasons set forth in its Preliminary Approval

 Order, and hereby finally certifies the following non-opt-out Class:

       All participants and beneficiaries of the Gucci America Inc.
       Retirement and Savings Plan nlk/a Kering Americas, Inc. Retirement
       and Savings Plan at any time on or after September 15, 2011 through
       December 31, 2018, including any Beneficiary of a deceased person
       who was a Participant in the Plan at any time during the Class Period,
       and any Alternate Payees, in the case of a person subject to a
       Qualified Domestic Relations Order who was a Participant in the Plan
       at any time during the Class Period.

       4.     As reflected in the information from the Settlement Administrator,

 8,464 Settlement Notices were timely distributed via electronic and/or first class

 mail to all Class Members who could be identified with reasonable effort. Of

 those, approximately 677 were first returned as undeliverable, and the Settlement

 Administrator searched for updated address information for any Notices returned

 as undeliverable, and re-mailed Notices to those Class Members. The form and

method of notifying the Class Members of the terms and conditions of the

                                          2
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 3 of 10 PageID: 747



 proposed Settlement Agreement met the requirements of Fed. R. Civ. P. 23(c)(2)

 and (e), and due process, and constituted the best notice practicable under the

 circumstances. Due and sufficient notice of the Settlement, the Fairness Hearing,

 and the rights of the Class Members was provided, consistent with the

 requirements of the Federal Rules of Civil Procedure and the requirements of due

 process under the Constitution.

        5.      Pursuant to the Class Action Fairness Act, 29 U.S.C.   §   1711, et seq.

 (“CAFA”), a separate notice of the Settlement (“CAFA Notice”) was provided to

 the Attorneys General for each of the states in which a Class Member resides, the

 Attorney General of the United States, and the United States Secretary of Labor.

 All requirements of CAFA have been met, and Defendants have fulfilled their

 obligations under CAFA.

       6.       Pursuant to Fed. R. Civ. P. 23(e), the Court hereby approves the

 Settlement and the terms therein as a fair, reasonable, and adequate settlement and

 compromise given the claims asserted in the Class Action. The Court finds that the

 Settlement is fair, reasonable, and adequate to the Plan and Class Members based

 on the following findings of fact, conclusions of law, and determinations of mixed

 fact/law questions:

             a. The Settlement resulted from arm’s-length negotiations by

                experienced and competent counsel overseen by a neutral mediator;


                                            3
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 4 of 10 PageID: 748



          b. The Settlement was negotiated only after Class Counsel had

             conducted a pre-settlement investigation and received pertinent

             information and documents from Defendants in discovery;

          c. Class Counsel and Plaintiff were well-positioned to evaluate the value

             of the Class Action;

          d. If the Settlement had not been achieved, Plaintiff and the Class

             Members faced significant expense, risk, and uncertainty in

             connection with the Litigation, which likely would have been

             prolonged;

          e. The amount of the Settlement is fair, reasonable, and adequate in light

             of the claims that were asserted, the risks of litigation, and settlements

             in other similar cases, and the Plan of Allocation is also fair,

             reasonable, and appropriate;

          f. The Class Representative and Class Counsel support the Settlement,

             and have concluded that the Settlement Agreement is fair, reasonable,

             and adequate;

          g. Class Members had the opportunity to be heard on all issues relating

             to the Settlement and the requested Administrative Expenses,

             Attorneys’ Fees and Costs, and Class Representative’s Compensation




                                            4
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 5 of 10 PageID: 749



                by submitting objections to the Settlement Agreement to the Court.

                There were no objections to the Settlement; and

             h. The Settlement also was reviewed by an independent fiduciary,

                Fiduciary Counselors, which has approved and authorized the

                Settlement.

        7.      The Motion for Final Approval of the Settlement Agreement is hereby,

 GRANTED, the Settlement of the Class Action is APPROVED as fair, reasonable,

 and adequate to the Plan and the Settlement Class, and the Settling Parties are

 hereby directed to take the necessary steps to effectuate the terms of the Settlement

 Agreement.

        8.     The operative Amended Class Action Complaint and all claims

 asserted therein, whether asserted by the Class Representative on her own behalf or

 on behalf of the Class Members, to secure relief on behalf of the Plan, is hereby

 dismissed with prejudice and without costs to any of the Settling Parties, except as

 otherwise provided for in the Settlement Agreement.

        9.     Each Class Member and their respective heirs, beneficiaries,

 executors, administrators, estates, past and present partners, officers, directors,

 agents, attorneys, predecessors, successors, and assigns, shall (i) have ftilly, finally,

 and forever settled, released, relinquished, waived, and discharged the Released

 Parties from all Released Claims, and (ii) be barred and enjoined from instituting,


                                             5
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 6 of 10 PageID: 750



 maintaining, prosecuting, or asserting any of the Released Claims against

 Defendants or other Released Parties in any action or proceeding, even if any Class

 Member may thereafter discover facts in addition to or different from those which

 the Class Member or Class Counsel now know or believe to be true with respect to

 the Class Action and the Released Claims, whether or not such Class Members

 have executed and delivered a former Participant Claim Form, whether or not such

 Class Members have filed an objection to the Settlement, and whether or not the

 objections or claims for distribution of such Class Members have been approved or

 allowed.

        10.   The Plan and each Class Member (and their respective heirs,

 beneficiaries, executors, administrators, estates, past and present partners, officers,

 directors, agents, attorneys, predecessors, successors, and assigns) shall (i) have,

 filly, finally, and forever settled, released, relinquished, waived, and discharged

 the Released Parties from all Released Claims, and (ii) be barred and enjoined

 from instituting, maintaining, prosecuting, or asserting any of the Released Claims

 against the Defendants or other Released Parties in any action or proceeding, even

 if the Plan or any Class Member may thereafter discover facts in addition to or

 different from those which the Plan or any Class Member now knows or believes

 to be true with respect to the Class Action and the Released Claims.




                                            6
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 7 of 10 PageID: 751



        11.    Each Class Member shall release Defense Counsel, Class Counsel,

 and the Released Parties from any claims, liabilities, and attorneys’ fees and

 expenses arising from the allocation of the Gross Settlement Amount or Net

 Settlement Amount, or arising from any act or omission of the Settlement

 Administrator or Independent Fiduciary, and for all tax liability and associated

 penalties and interest, as well as related attorneys’ fees and expenses.

        12.   The Settlement Administrator shall have final authority to determine

 the share of the Net Settlement Amount to be allocated to each Current Participant

 and each Authorized former Participant pursuant to the Plan of Allocation.

        13.   With respect to payments or distributions to Authorized Former

 Participants, all questions not resolved by the Settlement Agreement shall be

 resolved by the Settlement Administrator in its sole and exclusive discretion.

        14.   Within twenty-one (21) calendar days following the issuance of all

 Settlement payments to Class Members as provided by the Plan of Allocation, the

 Settlement Administrator shall prepare and provide Class Counsel and Defense

 Counsel with a list of each person who received a Settlement payment or

 contribution from the Qualified Settlement fund and the amount of such payment

 or contribution.

       15.    Upon the Effective Date of this Order, Plaintiff, Defendants, all Class

 Members, and the Plan shall be bound by the Settlement Agreement.


                                           7
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 8 of 10 PageID: 752



         16.   The Court has subject matter jurisdiction over the claims herein and

 personal jurisdiction over the Plaintiff, Defendants, and Class Members, and

 expressly retains that jurisdiction for purposes of enforcing this final Approval

 Order and/or the Settlement Agreement. Such retention ofjurisdiction shall not

 affect the finality of the Court’s Judgment.

        17.    The settlement amount, afier the award of attorneys’ fees and

 Plaintiffs service award, is $800,000, which amount is fair and reasonable.

        18.    Class Counsel are hereby awarded $395,000 in attorneys’ fees (which

 is approximately 33% of the Gross Settlement Amount), plus $43,366.42 in

 expenses, and Plaintiff is awarded a $5,000 service award, which amounts are fair

 and reasonable under all of the circumstances. Class Counsel’s lodestar, as of the

 filing of the final approval papers, was $443,291.50 and was based upon hourly

 rates that are reasonable and commensurate with the rates charged for similar

 services in this jurisdiction, and the hours devoted to this engagement (978.4) were

 reasonable and appropriate given the complexity of this case and the work

 performed by Class Counsel. Thus, the attorneys’ fee award of $395,000

 represents a multiplier of less than 1.0 and is fair and reasonable. In addition, the

 expenses incurred by Class Counsel in the amount of $43,366.42 are fair and

reasonable under all of the circumstances. Finally, the service award of $5,000 to




                                            8
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 9 of 10 PageID: 753



 Plaintiff in her capacity as the Class Representative in this case is fair and

 appropriate in light of the efforts undertaken on behalf of the Class.

        19.   All Settling Parties, the Settlement Class, and the Plan are bound by,

 and subject to, the Settlement Agreement and this Order.




                                           9
Case 2:17-cv-07148-CCC-CLW Document 49 Filed 12/05/19 Page 10 of 10 PageID: 754



  IT IS SO ORDERED.


  DATED: D—              S   ,2019


                                     HON. CLAIRE C. CECCHI
                                     UNITED STATES DISTRICT JUDGE




                                      10
